Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 11/19/2021havingclaims 1-18 pending and presented for examination.
Priority
2.  	Application filed on 11/11/2020 is a has  CON of PCT/CN2019/086614 05/13/2019
FOREIGN APPLICATIONS CHINA 201810451021.3 05/11/2018 are acknowledged.
Drawings
3.  	The drawings were received on 11/11/2020 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 11/19/2021, 01/13/2021 are/is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 02/02/2021 is accepted by the examiner.
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 7-8, 9, 15-18 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by US Publication  US 20150341803 A1 KIM et al. (Hereinafter “KIM").
 	As per claim 1, KIM teaches a data transmission method, wherein the method comprises: receiving information about a repetition quantity (R1) corresponding to a maximum transport block size (Tmax) allowed to be used to transmit data (para [0050], fig. 1,10 radio frame which is the maximum block size for that particular frame which is 10ms and corresponding subframe information the length of subframe information which is being repeated every ten time in that frame, and is used to transmit the data); determining a cyclic parameter (L), based on R1, that indicates content carried in each of a plurality of time units to which a transport block used to transmit the data is mapped is repeated in L consecutive time units (para [0050], fig. 1,3 subframe is being used for transmit the data and device determines the corresponding subframe for transmission to the base station), wherein a transport block size (TBS) actually used by a terminal to transmit the data (Ts) is less than Tmax (  para [0050], fig. 1,3, wherein each subframe is used by the terminal size is which is the transport block size which is less than the maximum size that is 10ms which is the size of the frame); and transmitting the data 
	As per claim 7, KIM teaches the method according to claim 1, wherein the receiving information about a repetition quantity (R1) corresponding to Tmax comprises: receiving a random access response (RAR) message, wherein the information about R1 is carried in the RAR message; and wherein the transmitting the data based on the cyclic parameter L comprises: transmitting the data through a third message (MSG3), during a random access procedure based on the cyclic parameter L (para [0158], fig. 10, mobile station receives a random access response message from base station when it sends a preamble message and sends third message to the base station based on received scheduled information). 
	As per claim 8, KIM teaches the method according to claim 1, wherein the repetition quantity (R1) is a repetition quantity indicated in an uplink resource scheduling message (para [0158], fig. 10, when base station schedules the resources to the mobile station, mobile station determines the subframe and communicates with base station). 
	As per claim 9, KIM teaches a communications apparatus, comprising: a processor, and a non-transitory computer-readable medium including executable instruction that, when executed by the processor, enable the apparatus to perform the operations of: receiving information about a repetition quantity (R1) corresponding to a maximum transport block size (Tmax) allowed to be used to transmit data (para [0050], fig. 1,10 radio frame which is the maximum block size for that particular frame which is 10ms and corresponding subframe information the length of subframe information which 
	As per claim 15, KIM teaches the communications apparatus according to claim 9, wherein the receiving information about a repetition quantity (R1) corresponding to Tmax comprises: receiving a random access response (RAR) message, wherein the information about R1 is carried in the RAR message; and transmitting the data through a third message (MSG3), during a random access procedure based on the cyclic parameter L (para [0158], fig. 10, mobile station receives a random access response message from base station when it sends a preamble message and sends third message to the base station based on received scheduled information). 
	As per claim 16, KIM teaches the communications apparatus according to claim 9, wherein the repetition quantity (R1) is a repetition quantity indicated in an uplink 
	As per claim 17, KIM teaches the communications apparatus according to claim 9, wherein the apparatus is a terminal device (para [0158], fig. 10, wherein the apparatus is a terminal mobile device). 
	As per claim 18, KIM teaches a non-transitory computer-readable medium, comprising instructions, that, when executed by processor, facilitate performing the operations of: receiving information about a repetition quantity (R1) corresponding to a maximum transport block size (Tmax) allowed to be used to transmit data (para [0050], fig. 1,10 radio frame which is the maximum block size for that particular frame which is 10ms and corresponding subframe information the length of subframe information which is being repeated every ten time in that frame, and is used to transmit the data); determining a cyclic parameter (L); determining a cyclic parameter (L), based on R1, that indicates content carried in each of a plurality of time units to which a transport block used to transmit the data is mapped is repeated in L consecutive time units (para [0050], fig. 1,3 subframe is being used for transmit the data and device determines the corresponding subframe for transmission to the base station), wherein a transport block size (TBS) actually used by a terminal to transmit the data (Ts) is less than Tmax (  para [0050], fig. 1,3, wherein each subframe is used by the terminal size is which is the transport block size which is less than the maximum size that is 10ms which is the size of the frame); and transmitting the data based on the cyclic parameter (L) (para [0050],  1, 7-8, 9, 15-18
Allowable Subject Matter
 	Claim 2-6, 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20120140815 A1; US Patent Publication US 20120269179 A1,   US Patent Publication US 20130028138 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to 
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467